DANA, J.,
with whom ALEXANDER, J., joins, dissenting.
[¶ 9] I respectfully dissent. The history of this case demonstrates that through the neglect of his court-appointed lawyers Harris was utterly deprived of an adequate opportunity to present his post-conviction claims and has been, therefore, deprived of his right to post-conviction review. The statutory remedy of post-conviction review, Title 15 M.R.S.A. §§ 2121-32, was intended to fully implement and replace the constitutional right of post-conviction habeas corpus, 15 M.R.S.A. § 2122. If the statutory remedy has been lost by the incompetence and negligence of the lawyers the court system appointed, I would give him his constitutional remedy, the writ of habeas corpus. Me. Const, art. I, § 10.